If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 20, 2021
               Plaintiff-Appellee,

v                                                                  No. 350033
                                                                   Saginaw Circuit Court
JASON RICHARD COX,                                                 LC No. 19-045849-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and BORRELLO and REDFORD, JJ.

PER CURIAM.

       Defendant, Jason Richard Cox, appeals his jury-trial convictions of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b; carjacking, MCL 750.529a(1); kidnapping, MCL
750.349(1)(c); unlawful imprisonment, MCL 750.349b(1); assault with intent to do great bodily
harm less than murder (AWIGBH), MCL 750.84(1)(a); and felonious assault, MCL 750.82. Cox
was sentenced as a fourth-offense habitual offender, MCL 769.12, to 75 to 115 years’
imprisonment for the CSC-I, carjacking, and kidnapping convictions. Cox was also sentenced to
19 to 60 years’ imprisonment for unlawful imprisonment, to 25 to 60 years’ imprisonment for
AWIGBH, and to 5 to 15 years’ imprisonment for felonious assault. We affirm.

                                      I. BACKGROUND

        On December 13, 2018, at 6:10 a.m., the victim left her home in St. Charles, Michigan, to
drive to work in a borrowed Pontiac Grand Prix. On her way to work, the victim stopped at a gas
station at 6:13 a.m. to make a purchase. After doing so, the victim returned to the Grand Prix,
which she had left unlocked. The victim proceeded to drive to her place of employment in Ithaca,
Michigan. After several minutes passed, a man whom the victim later identified as Cox, “jumped
from the back seat up behind [the victim] and put his arms around [her] neck and a knife to [her]
throat.” Cox told the victim, who was having trouble breathing and could feel the knife cutting
her neck, to keep driving. The victim complied with Cox’s demand.

       As the victim approached “a little grassy parking lot,” Cox instructed the victim to pull
over. After the victim did so, Cox instructed her to get into the backseat with him. Once in the
backseat, the victim removed her clothing, and Cox digitally penetrated the victim’s vagina. After


                                               -1-
a vehicle drove by, Cox climbed into the driver’s seat and told the victim to get into the front
passenger seat and to put her “head down in the floor boards” so that she would be out of view and
could not see out of the windows. The victim put on her pants and complied with Cox’s demand,
which required reclining the seat.

        Cox began driving and asked the victim several times where her phone was located. Cox
eventually permitted the victim to sit up in order to locate the phone, at which point the victim
opened the door and jumped from the moving vehicle. While the victim was attempting to get to
her feet, Cox “floored” the vehicle and “clipped” the victim in the hip area. According to the
victim, she “went flying through the air” and landed in a ditch. Cox again attempted to hit the
victim with the car, but she was able to escape to a nearby home. Law enforcement was contacted.
The victim was transported to the hospital to be examined and treated for her injuries, which
included severe road rash and a broken arm.

       At 6:48 a.m., Cox returned the Grand Prix to the gas station parking lot, and the vehicle
was later located by law enforcement. Keys, clothing, and a black glove were found inside the
Grand Prix. The front passenger seat was also reclined. Cox was arrested that afternoon and was
charged with assault with intent to murder (AWIM), MCL 750.83; CSC-I; carjacking; kidnapping;
unlawful imprisonment; and felonious assault. Although the victim was examined by medical
professionals and there was a possible presence of male DNA found on her body, law enforcement
never collected a sample of Cox’s DNA for testing.

        Trial began in May 2019. Cox’s defense at trial was that he was not the individual who
committed the crimes and that law enforcement rushed to judgment by charging him with the
crimes a short period of time after they occurred. To support this argument, Cox highlighted the
fact that the DNA that was found on the victim was not tested and therefore could not be tied to
Cox. Cox also highlighted the fact that the victim offered inconsistent statements, that his
fingerprints were never found in or on the Grand Prix, and that a knife was never found in his
possession. Cox was acquitted of AWIM, but was convicted of AWIGBH, CSC-I, carjacking,
kidnapping, unlawful imprisonment, and felonious assault. Cox was sentenced as described above,
and this appeal followed.

                                II. ASSISTANCE OF COUNSEL

       Cox argues that he was denied his right to the effective assistance of counsel for several
reasons. We disagree with the arguments.

     A. PRESERVATION, STANDARD OF REVIEW, AND RELEVANT AUTHORITY

       Cox failed to raise an ineffective assistance of counsel claim in the trial court in connection
with a motion for a new trial, and this Court denied Cox’s motion for remand to the trial court for




                                                 -2-
a Ginther1 hearing.2 “Therefore, our review is for errors apparent on the record.” See People v
Abcumby-Blair, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No. 347369); slip op at
8, lv pending.

       The Sixth Amendment of the United States Constitution guarantees that criminal
defendants receive effective assistance of counsel. Strickland v Washington, 466 US 668, 687-
688; 104 S Ct 2052; 80 L Ed2d 674 (1984). To demonstrate ineffective assistance of counsel,

         a defendant must show: (1) that counsel’s performance fell below an objective
         standard of reasonableness under prevailing professional norms; and, (2) that there
         is a reasonable probability that, but for counsel’s error, the result of the proceedings
         would have been different. A reasonable probability is a probability sufficient to
         undermine confidence in the outcome. [Abcumby-Blair, ___ Mich App at ___; slip
         op at 8 (quotation marks and citations omitted).]

                                            B. ANALYSIS

                                  1. FAILURE TO INVESTIGATE

        Cox argues that defense counsel did not properly investigate his defense because, despite
being in possession of a Michigan State Police (MSP) report indicating that possible male DNA
was found on the victim’s body, defense counsel failed to insist that law enforcement obtain a
DNA sample from Cox and compare it to the DNA samples found during the examination of the
victim.

        The effective assistance of counsel is presumed, and “[a] defendant must overcome a strong
presumption that the assistance of his counsel was sound trial strategy[.]” People v Rosa, 322
Mich App 726, 741; 913 NW2d 392 (2018) (quotation marks and citation omitted). However, “a
court cannot insulate the review of counsel’s performance by calling it trial strategy. Initially, a
court must determine whether the strategic choices [were] made after less than complete
investigation, and any choice is reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation.” People v Trakhtenberg, 493 Mich 38, 52; 826
NW2d 136 (2012) (quotation marks and citations omitted; alteration in original). Defense
“[c]ounsel always retains the duty to make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary.” Id. (quotation marks and citation
omitted).

      In this case, the prosecution presented overwhelming evidence of Cox’s guilt. The victim,
who was in close proximity to Cox and was able to smell alcohol on his breath when the crimes


1
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
2
  On July 13, 2020, Cox’s motion to remand for a Ginther hearing was denied “without prejudice
to a case call panel of this Court determining that remand is necessary once the case is submitted
on a session calendar.” People v Cox, unpublished order of the Court of Appeals, entered July 13,
2020 (Docket No. 350033). Our Supreme Court denied leave. People v Cox, ___ Mich ___; 948
NW2d 584 (2020).


                                                   -3-
were committed, identified Cox as her assailant. Additionally, the woman who assisted the victim
a short period of time after the crimes occurred noted that the victim was crying and shaking and
had a cut on her neck. Other individuals who interacted with the victim in the hours following the
crimes made similar observations about the victim’s demeanor and injuries. Photographs of the
victim’s injuries are consistent with testimony at trial.

        The gas station clerk, who was familiar with Cox, testified that she saw Cox exit the gas
station store before the victim entered the store on the morning of December 13, 2018. The clerk
noted that Cox was wearing a blue sweatshirt, was sweating, and appeared to either be “drunk” or
“on something.” After Cox and the victim left the store, the clerk went outside to smoke a
cigarette. The clerk noted that the victim had already “pulled off[.]” The clerk noticed, however,
that the Chevrolet truck that Cox typically drove was parked in the parking lot. The clerk did not
see Cox and noted that the truck remained outside the gas station “for a good half hour.” At some
point after 6:50 a.m., the clerk noticed that the truck was gone.

        The clerk’s testimony was substantiated by video footage, which showed Cox, who was
wearing a blue sweatshirt, and the victim in the store between 6:11 and 6:14 a.m. The Grand Prix
was shown leaving the gas station parking lot at 6:15 a.m. Footage also showed a person who was
wearing a blue shirt with a design on the back returning the Grand Prix to the parking lot at
6:48 a.m. A passenger could not be seen in the Grand Prix. After the Grand Prix was parked, the
driver exited the vehicle, drove the truck over to the Grand Prix, and parked the truck alongside
the Grand Prix at 6:58 a.m. The individual could be seen “interacting” with the Grand Prix. The
truck was shown leaving the gas station parking lot at 6:59 a.m.

        Cox was arrested on the afternoon of December 13, 2018, while he was a passenger in the
truck. When Cox’s girlfriend, who had been driving the truck, asked Cox what he had “done,” he
responded that he had “jacked a ride because he did not have one[.]” Cox made a similar statement
later that day when he made a phone call from the jail following his arrest. Specifically, Cox
indicted that he had “jumped in the back seat of a girl’s car” because he did not have a ride. A
black glove was located in the Grand Prix, and a matching glove was found on Cox’s person when
he was arrested. When Cox was arrested, he was wearing a blue sweatshirt with a design on the
back.

        Given this overwhelming evidence of guilt, defense counsel may have suspected that Cox’s
DNA would likely match the DNA found during the medical examination and would therefore
bolster the prosecution’s case. Defense counsel likely made the reasonable strategic choice that
Cox would be best served by proceeding to trial without having conducted such a test. Indeed, in
the event that the DNA found on the victim matched Cox, defense counsel would be required to
explain the unfavorable DNA results. Unfavorable DNA results would have severely undercut
Cox’s defense that he was not the perpetrator, that law enforcement had failed to adequately
investigate the crimes, and that there was no physical evidence tying him to the crimes.
Consequently, we conclude that Cox has failed to overcome the presumption that defense counsel
made a strategic decision not to request testing. We further note that, in light of the overwhelming
evidence, Cox has failed to demonstrate any prejudice related to this ineffective-assistance-of-
counsel claim.




                                                -4-
                           2. FAILURE TO CALL EXPERT WITNESS

        Cox next argues that defense counsel was ineffective for failing to call an expert witness
from the MSP Crime Lab to testify about “the significance of the failure to test [his] DNA against
the male DNA found in the rape kit[.]” “Decisions regarding what evidence to present, whether
to call witnesses, and how to question witnesses are presumed to be matters of trial strategy[.]”
People v Horn, 279 Mich App 31, 39; 755 NW2d 212 (2008).

        We conclude that Cox has failed to overcome the presumption that defense counsel’s
decision not to call any witnesses from the MSP Crime Lab was trial strategy. Detective Larry
Biniecki testified at trial that a report from the MSP Crime Lab indicated that there was a possible
presence of male DNA found on the victim’s body. During cross-examination, Detective Biniecki
acknowledged that he never collected a DNA sample from Cox and that the DNA taken from the
victim was never compared to a “known sample[.]” Although Detective Biniecki testified that
crimes involving digital penetration typically do not yield DNA evidence, the jury was well aware
that DNA evidence was located on the victim’s body and that law enforcement did not analyze the
potential male DNA. Importantly, defense counsel used law enforcement’s failure to perform
further testing as part of the basis for his argument that this case involved “a rush to judgment.”

        Because defense counsel was able to effectively elicit testimony from Detective Biniecki
during cross-examination that the DNA was never matched to Cox and then use this failure to
support Cox’s defense, Cox has not demonstrated that an expert was necessary to establish the
significance of law enforcement’s failure to compare the DNA found on the victim with Cox’s
DNA. Moreover, contrary to Cox’s arguments, we fail to see how an MSP expert would have
been qualified to testify that law enforcement’s failure to compare the DNA found on the victim
with Cox’s DNA established that there was “a rush to judgment.” Furthermore, as already
discussed, the record is replete with evidence to support that Cox committed the crimes at issue in
this case. Accordingly, because Cox has not demonstrated that counsel was ineffective for failing
to obtain and call an expert witness, we conclude that Cox is not entitled to the relief that he seeks.

                                  3. REQUEST FOR REMAND

        Finally, Cox alternatively requests that this Court remand this matter for a Ginther hearing.
Because Cox has not set forth any facts that would require development of a record to determine
if defense counsel was ineffective, we deny Cox’s request. MCR 7.211(C)(1)(a).

       Affirmed.



                                                               /s/ Thomas C. Cameron
                                                               /s/ Stephen L. Borrello
                                                               /s/ James Robert Redford




                                                 -5-